Citation Nr: 1416948	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-45 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for neuropathy and myopathy of the lower extremities, to include as secondary to the Veteran's service connected intervertebral disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was scheduled for a videoconference Board hearing at the RO in July 2012.  He failed to report for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704 (2013).


FINDING OF FACT

The Veteran does not have a current diagnosis of neuropathy or myopathy of the lower extremities.


CONCLUSION OF LAW

The criteria for service connection for neuropathy and myopathy of the lower extremities, to include as secondary to the Veteran's service-connected intervertebral disc disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in February 2010.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in January 2010.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran has been granted service connection for intervertebral disc disease, evaluated as 10 percent disabling. 

III.  Factual Background

The Veteran contends that service connection is warranted for neuropathy and myopathy of the bilateral lower extremities as secondary to his service-connected intervertebral disc disease (IVDS).  In his May 2010 statement, the Veteran reported that he has constant pain with numbness in his feet and legs.  The Veteran indicated that during a November 2009 VA examination, the examiner diagnosed him with neuropathy and myopathy related to his IVDS.  

The Veteran's May 1979 entrance examination is silent for neuropathy and myopathy.  The Veteran's April 1982 separation examination noted that the Veteran was hospitalized for three weeks for a back injury, but is silent for any notes regarding neuropathy or myopathy of the lower extremities.  

Service treatment records indicate that the Veteran sustained a low back injury after a parachute accident in April 1981.  In May 1982, the Veteran presented with low back pain.  On examination, very mild myospasms were noted on range of motion testing.  The examiner noted that the myospasm caused muscle pain and prescribed aspirin and heat.  Aside from this instance, the Veteran's service treatment records are silent for complaints of or treatment for neuropathy or myopathy of the lower extremities. 

Post-service treatment records dated July 2008 indicate that the Veteran has degenerative disc disease, but are silent for complaints of neuropathy or myopathy of the lower extremities.  

During a November 2009 VA spine examination, the Veteran reported that he has lower back pain, but that it does not radiate anywhere.  The Veteran reported that he works as a salesman.  The examiner noted "significant evidence of sensory and motor deficit secondary to the pain" and diagnosed the Veteran with neuropathy and myopathy as indicated on the clinical examination.  

In December 2009, the RO requested clarification from the November 2009 VA examiner to determine which extremities were affected and whether the Veteran's neuropathy and myopathy were secondary to the Veteran's service-connected IVDS.  The examiner responded that the neuropathy and myopathy were clinical observations, not scientific findings and recommended that the Veteran undergo a neurologic examination.  

In January 2010, the Veteran presented for a VA neurologic examination.  The examiner indicated that he did not understand why the November 2009 VA examiner noted neuropathy and myopathy.  The examiner explained that during the November 2009 examination, no weakness was noted, which would indicate either neuropathy or myopathy.  In addition, the November 2009 examiner described the Veteran's reflexes as brisk, which the January 2010 examiner noted is not a finding that would appear with neuropathy or myopathy.  The examiner also noted that the Veteran did not complain of weakness in his leg muscles or radicular pain in his legs.  In addition, no paresthesias involving the feet were noted. 

On examination, the Veteran's cranial nerve examination showed intact cranial nerves II-XII.  Finger to nose testing on coordination was normal.  He had 5/5 strength in the proximal and distal groups and the bilateral arms and legs.  The Veteran had brisk reflexes in the bilateral triceps and patella.  The examiner noted that ankle jerks with one to two beats of clonus at the left ankle.  The Veteran's toes were equivocal bilaterally.  The examiner noted that the Veteran had a diminished properception sense and a diminished, but not absent, vibration sense in the toes.  The legs showed diminished sensation to pinprick, but the hands were normal.  The Veteran swayed, but did not fall, with Romberg.  The Veteran had mild difficulty with tandem gait, but could generally perform this.  The Veteran was able to walk on his heels and toes and was able to perform a standard gait without difficulty.  The Veteran complained of increasing neck pain that sometimes radiates down his right arm.  

The examiner found that the Veteran did not have any signs or symptoms of neuropathy or myopathy affecting the lower extremities.  The examiner noted that the Veteran had some abnormal findings on his neurologic exam, but indicated that these abnormalities are more consistent with an upper neuron problem, most likely a cervical spine lesion.  The examiner noted that he reviewed the Veteran's chart and found no evidence of a neck or upper back injury related to the Veteran's parachute jump.  The examiner opined that the Veteran's upper back problem is unlikely related to his service-connected injury.  

IV.  Analysis

An essential element of a service connection claim, either on a direct or secondary basis, is the establishment of a current disability.  The evidence of record shows that the Veteran does not have a current diagnosis of neuropathy or myopathy of the lower extremities.  Although the November 2009 VA examiner noted neuropathy and myopathy, the examiner clarified that these were clinical observations and not scientific findings.  The November 2009 examiner recommended obtaining a neurologic evaluation, which showed no current diagnosis.  

The Board gives great weight to the January 2010 VA opinion because the findings were based on a review of the record and a thorough clinical evaluation, the conclusions were clearly stated, and the examiner provided a rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the January 2010 VA examination is persuasive evidence tending to show that the Veteran does not have a present neurologic disability of the lower extremities.

The Board notes that the January 2010 examiner found that the Veteran had an upper neuron problem, most likely a cervical spine lesion, however the examiner found that the Veteran's upper neuron problem was not related to the Veteran's service-connected IVDS.  As the examiner found that the upper neuron problem is not related to the Veteran's IVDS, and a claim related to the upper extremities is not before the Board, no further discussion of the upper neuron problem is warranted. 

In his May 2005 statement, the Veteran reported that he has constant pain and numbness in his legs and feet.  The Board notes that the Veteran is competent to report current symptoms and that lay evidence may, in certain instances, be sufficient to establish a current diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  However, here, the Veteran has not provided lay evidence of a current diagnosis.  Rather, the Veteran reported that he currently experiences pain and numbness in his legs and feet.  While the Veteran is competent to describe his symptoms of pain and numbness without any specialized knowledge or training, he is not competent to diagnose such pain or numbness as neuropathy or myopathy.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  For these reasons, the lay evidence is not probative on the question of whether the Veteran has a current disability of the lower extremities.

In summary, the Board finds the most probative evidence of record shows that the Veteran does not have a current diagnosis of neuropathy or myopathy of the lower extremities.  Thus, the claim must be denied, and the Board need not address the conditional question of whether a medical nexus is established between a current disability and the Veteran's service-connected IVDS.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for neuropathy and myopathy of the lower extremities, to include as secondary to the Veteran's service connected intervertebral disc disease, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


